—Order unanimously affirmed without costs. Memorandum: Plaintiffs commenced this negligence action to recover damages for personal injuries sustained by plaintiff Yvonne H. Martin on January 4, 1996 when she allegedly slipped on water in defendant’s store. On January 4, 1999, the date on which the Statute of Limitations for plaintiffs’ action expired, a snowstorm in the City of Buffalo resulted in a travel ban and the closing of the Erie County Clerk’s Office. Plaintiffs did not file their summons and complaint until January 5, 1999. In denying defendant’s motion to *911dismiss the action as time-barred, Supreme Court determined that the Statute of Limitations was extended by the travel ban and closing of the County Clerk’s office on the last day of the limitations’ period. Defendant contends that the court had no authority to extend the Statute of Limitations. We disagree.
Judiciary Law § 282-a provides that, “[wjhenever the last day on which any paper is required to be filed with a clerk of a court * * * expires on a Saturday, Sunday, a public holiday or a day when the office of such clerk is closed for the transaction of business, the time therefor is hereby extended to and including the next business day such office is open for the transaction of business.” Pursuant to County Law § 525 (1), the County Clerk is the Clerk of the Supreme Court and County Court within his or her county. In Erie County, the Clerk of the Supreme Court is therefore the Erie County Clerk for the purpose of “filing, recording and depositing of * * * papers in actions” (County Law § 525 [2]). Here, there is no dispute that the Erie County Clerk’s office was closed for business on January 4, 1999 due to a snow emergency. Such emergency closing extended the filing of plaintiffs’ summons and complaint to the next day when the Clerk was open for the transaction of business (see, Judiciary Law § 282-a; see'also, County Law § 206-a [2]). Plaintiffs filed their summons and complaint the following day, and thus their filing was timely. (Appeal from Order of Supreme Court, Erie County, Notaro, J. — Dismiss Pleading.) Present — Green, J. P., Pine, Hurlbutt, Kehoe and Lawton, JJ.